IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEBBIE HUGHEY,                               :   No. 457 EAL 2019
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (ANDORRA WOODS                         :
HEALTHCARE CENTER, ACE AMERICAN              :
INSURANCE COMPANY, ESIS                      :
NORTHEAST WC CLAIMS, GALLAGHER               :
BASSETT SERVICES, INC., AND PA               :
UNINSURED EMPLOYEES GUARANTY                 :
FUND),                                       :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.